 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.1 Filed 09/09/21 Page 1 of 29




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

  GORDON R. SETTLEMYRE, an
  individual,
                                             JURY TRIAL DEMANDED
           Plaintiff,

                         vs.

  Cook Incorporated; Cook Medical
  Incorporated; Cook Group Incorporated;
  Cook Medical, LLC,

           Defendants.

                                  COMPLAINT
      Plaintiff GORDON R. SETTLEMYRE, by and through his undersigned at-

torney, hereby sues defendants Cook Incorporated, Cook Incorporated a/k/a Cook

Medical Incorporated, Cook Group Incorporated, Cook Medical, LLC, alleges as

follows:

                                    PARTIES

      1.       Plaintiff GORDON R. SETTLEMYRE (hereinafter “Plaintiff”) at all

times relevant to this action resided in, continues to reside in, and is a citizen of

Shiawassee County, Michigan.

      2.       Defendant Cook Incorporated was and is an Indiana corporation with

its principal place of business located at 750 Daniels Way, Bloomington, Indiana




                                         1
 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 29




47402. At all times relevant to this action, Cook Incorporated designed, set specifi-

cations, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed, and/or sold the inferior vena cava filter (“IVC Filter”) known

as the Gunther Tulip™ Vena Cava Set (hereinafter “Cook filter”) to be implanted in

patients throughout the United States, including Michigan. At all times relevant

hereto, Defendant Cook Incorporated was registered to do business in Michigan,

engaged in business in Michigan, has conducted substantial business activities and

derived substantial revenue from within the State of Michigan. This Defendant has

also carried on solicitations or service activities in Michigan.

      3.     Defendant Cook Medical Incorporated is a wholly owned subsidiary of

Defendant Cook Incorporated with its principal place of business located at 750 Dan-

iels Way, Bloomington, Indiana 47402. Defendant Cook Medical Incorporated was

and is an Indiana corporation authorized and/or doing business in the state of Mich-

igan. At all times relevant to this action, Cook Medical Incorporated designed, set

specifications, manufactured, prepared, compounded, assembled, processed,

promoted, marketed, distributed, and/or sold the inferior vena cava filter (“IVC

Filter”) known as the Gunther Tulip™ Vena Cava Set to be implanted in patients

throughout the United States, including Michigan. At all times relevant hereto, De-

fendant Cook Medical Incorporated was engaged in business in Michigan has con-

ducted substantial business activities and derived substantial revenue from within



                                           2
 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 29




the State of Michigan. This Defendant has also carried on solicitations or service

activities in Michigan.

      4.     Defendant Cook Group Incorporated was and is an Indiana corporation

having its principal place of business located at 750 Daniels Way, Bloomington,

Indiana 47402. At all times relevant to this action, Cook Group Incorporated de-

signed, set specifications, manufactured, prepared, compounded, assembled, pro-

cessed, promoted, marketed, distributed, and sold the inferior vena cava filter (“IVC

Filter”) known as the Gunther Tulip™ Vena Cava Set to be implanted in patients

throughout the United States, including Michigan. At all times relevant hereto, De-

fendant Cook Group Incorporated was engaged in business, has conducted substan-

tial business activities, and derived substantial revenue from within the State of

Michigan. This Defendant has also carried on solicitations or service activities in

Michigan.

      5.     Defendant Cook Medical, LLC was and is an Indiana limited liability

corporation with its principal place of business located at 750 Daniels Way, Bloom-

ington, Indiana 47402 with its sole member being Cook Incorporated and maintains

its principal place of business located at 750 Daniels Way, Bloomington, Indiana

47402. At all times relevant to this action, Cook Medical, LLC designed, set speci-

fications, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed, and/or sold the inferior vena cava filter (“IVC Filter”) known



                                         3
 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 29




as the Gunther Tulip™ Vena Cava Set to be implanted in patients throughout the

United States, including Michigan. At all times relevant hereto, Cook Medical,

LLC. was registered to do business with the State of Michigan. At all times relevant

hereto, Defendant Cook Medical LLC was engaged in business in Michigan, has

conducted substantial business activities and derived substantial revenue from

within the State of Michigan. This Defendant has also carried on solicitations or

service activities in Michigan.

      6.     Defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical

Incorporated, Cook Group Incorporated, and Cook Medical, LLC shall be referred

to herein individually by name or collectively as the “Cook Defendants.”

      7.     At all times alleged herein, Cook Defendants include and included any

and all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint

venturers, and organizational units of any kind, their predecessors, successors, and

assigns and their officers, directors, employees, agents, representatives, and any and

all other persons acting on their behalf.

      8.     At all times herein mentioned, each of the Cook Defendants were the

agents, servants, partners, predecessors in interest, and joint venturers of each other,

and were at all times operating and acting with the purpose and scope of said agency,

service, employment, partnership, joint enterprise, and/or joint venture.

                          JURISDICTION AND VENUE



                                            4
  Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 29




      9.     Personal jurisdiction is proper pursuant to 28 U.S.C. § 1332. The Cook

Defendants have conducted and continue to conduct substantial and systematic busi-

ness activities related to their IVC filters, including the Gunther Tulip™ Vena Cava

Filter (hereinafter “Cook filter”) at issue in this case, in this jurisdiction. Such ac-

tivities include, but are not limited to: (a) sales of IVC filters, including the Cook

filter at issue in this case, in this jurisdiction; (b) hiring, training, and deploying em-

ployees, including managers and sales representatives, in this jurisdiction; (c) ad-

vertising and marketing of their IVC filters, including the Cook filter at issue in this

case, in this jurisdiction; (d) maintenance of company files and equipment relating

to the Cook filter in this case, in this jurisdiction; (e) payment of employee salaries

in this jurisdiction; and (f) maintenance of a website directed to all states, including

Michigan. Defendant Cook Medical LLC is registered to do business in the State of

Michigan. The Cook Defendants also committed tortious acts within the State of

Michigan and caused injury to persons or property within the State of Michigan ris-

ing out of acts or omissions by the Cook Defendant outside this state at or about the

time of the Plaintiff’s injury, while the Cook Defendants were engaged in solicitation

or service activities within the State of Michigan; and/or, while products, materials,

or things processed, serviced, or manufactured by the Cook Defendants were used

or consumed within Michigan in the ordinary course of commerce, trade, or use.




                                            5
  Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 29




       10.    There is complete diversity between the parties and the amount in con-

troversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332.

       11.    Venue is properly laid pursuant to 28 U.S.C. § 1391(b)(2) and (d), as a

substantial portion of the events giving rise to these claims occurred in Shiawassee

County, Michigan and the Defendants are corporations subject to personal jurisdic-

tion in the district.

       12.    Plaintiff’s claims in this action are brought solely under state law.

Plaintiff does not herein bring, assert, or allege, either expressly or impliedly, any

causes of action arising under any federal law, statute, regulation, or provision.

Thus, there is no federal jurisdiction in this action on the basis of a federal question

under 28 U.S.C. § 1331.

                        GENERAL FACTUAL ALLEGATIONS

       13.    Plaintiff brings this case against the Cook Defendants because of seri-

ous, life-threatening injuries he suffered as a result of the Cook Defendants’ surgi-

cally implanted medical device, the Cook Gunther Tulip™ filter, that was implanted

at Hurley Medical Center in Flint, Michigan, on or about December 1, 2006.

       14.    Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as

both permanent and retrievable devices, purportedly to prevent recurrent pulmonary




                                           6
 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 29




embolism via placement in the vena cava. One such product is the Cook Gunther

Tulip™ IVC filter.

      15.    Cook Defendants sought Food and Drug Administration (“FDA”)

clearance to market the Cook Gunther Tulip™ Filter device and/or its components

under Section 510(k) of the Medical Device Amendment.

      16.    On or about October of 2000, the Cook Defendants obtained FDA

clearance to market the Cook Gunther Tulip™ filter under Section 510(k) of the

Medical Device Amendment as a permanent IVC filter.

      17.    On or about October 31, 2003, the Cook Defendants obtained FDA

clearance to market the Cook Gunther Tulip™ under Section 510(k) of the Medical

Device Amendment as a retrievable IVC filter.

      18.    Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate de-

vices without formal review for the safety or efficacy of said device. The device is

then cleared by the FDA under Section 510(k). The Cook Defendants claimed that

the Gunther Tulip™ filter was substantially equivalent to the Greenfield and LGM

Vena Tech IVC filters.

      19.    An IVC filter, like the Cook Gunther Tulip™ filter, is a device ostensi-

bly designed and intended to filter blood clots that would otherwise travel from the

lower portions of the body to the heart and lungs, resulting in a pulmonary embolism



                                         7
  Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 29




(PE). IVC filters are marketed as being safe to implant, either temporarily or per-

manently, within the vena cava.

       20.     The inferior vena cava is a vein that returns blood to the heart from the

lower portion of the body. In certain people, and for various reasons, thrombi travel

from vessels in the legs and pelvis, through the vena cava into the lungs. These

thrombi can develop in the deep leg veins. The thrombi are called “deep vein throm-

bosis” or DVT. If the thrombi reach the lungs, they are considered “pulmonary em-

boli” or PE.

       21.     An IVC filter, like the Cook Gunther Tulip™ filter, is ostensibly de-

signed to prevent thromboembolic events by filtering or preventing blood

clots/thrombi from traveling to the heart and/or lungs.

       22.     The Gunther Tulip™ filter has four (4) anchoring struts for fixation

with webbed wires (like tulip petals) between each of the anchoring structs.

       23.     On or about December 1, 2006, Plaintiff was implanted with a Cook

Gunther Tulip™ IVC filter at Hurley Medical Center in Flint, Michigan. The Cook

filter placed in Plaintiff was stated to be appropriate for use as a permanent filter or

a retrievable filter.

       24.     Plaintiff’s Gunther Tulip™ IVC filter subsequently malfunctioned and

caused injury and damages to Plaintiff. In particular, Plaintiff’s filter perforated




                                            8
 Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.9 Filed 09/09/21 Page 9 of 29




through his IVC. Plaintiff is at risk for future progressive perforations by the Gun-

ther Tulip™ IVC filter which could further injure adjacent organs, blood vessels,

and structures, as well as fracturing of the IVC filter and migration of the Gunther

Tulip™ filter or pieces thereof. Plaintiff faces numerous health risks, including the

risk of death. Plaintiff will require ongoing medical care and monitoring for the rest

of his life. It is unknown if the filter can be retrieved by any means other than an

open surgical procedure.

      25.    At all times relevant hereto, the Cook Gunther Tulip™ filter was widely

advertised and promoted by the Cook Defendants as a safe and effective treatment

for prevention of recurrent pulmonary embolism via placement in the vena cava.

      26.    At all times relevant hereto, the Cook Defendants knew or should have

known its retrievable IVC filters were defective and knew that the defect was at-

tributable to the design’s failure to withstand the normal anatomical and physiolog-

ical loading cycles exerted in vivo.

      27.    The Cook Defendants failed to disclose to physicians, patients, or Plain-

tiff that its retrievable IVC filters, including the Gunther Tulip™ filter, were subject

to breakage, collapse, causing thrombus, and/or the appropriate degree of risk of

damage to the vena cava wall.




                                           9
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.10 Filed 09/09/21 Page 10 of 29




      28.    At all times relevant hereto, the Cook Defendants continued to promote

their retrievable IVC filters, including the Gunther Tulip™ filter, as safe and effec-

tive, even though the clinical trials that had been performed were not adequate to

support long- or short-term efficacy.

      29.    The Cook Defendants concealed the known risks and failed to warn of

known or scientifically knowable dangers and risks associated with its IVC filters,

including the Gunther Tulip™ filter, as aforesaid.

      30.    The failure of the Cook filter is attributable, in part, to the fact that the

Cook retrievable IVC filters, including the Gunther Tulip™ filter, suffer from a de-

sign defect causing the filters to be unable to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

      31.    At all times relevant hereto, the Cook Defendants failed to provide suf-

ficient warnings and instructions that would have put Plaintiff and the general public

on notice of the dangers and adverse effects caused by implantation of the Gunther

Tulip™ IVC filter, including, but not limited to, the design’s failure to withstand the

normal anatomical and physiological loading cycles exerted in vivo.

      32.    The Gunther Tulip™ IVC filter was designed, manufactured, distrib-

uted, sold, and/or supplied by the Cook Defendants, and was marketed while defec-

tive due to the inadequate warnings, instructions, labeling, and/or inadequate testing




                                           10
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.11 Filed 09/09/21 Page 11 of 29




in light of the Cook Defendants knowledge of the product’s failure and serious ad-

verse events.

       33.   At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production

and promotion of the aforementioned products when they knew or should have

known of the hazardous and dangerous propensities of said products, and thereby

actively participated in the tortious conduct that resulted in the injuries suffered by

Plaintiff.

                            FRAUDULENT CONCEALMENT

       34.   The Cook Defendants were and remain under a continuing duty to dis-

close the true character, quality, and nature of the device that was implanted in Plain-

tiff, but instead they concealed them. The Cook Defendants’ conduct, as described

in this complaint, amounts to conduct purposely committed, which they must have

realized was dangerous, heedless, and reckless, without regard to the consequences

or the rights and safety of Plaintiff.

                    CORPORATE/VICARIOUS LIABILITY

       35.   At all times herein mentioned, the Cook Defendants were agents, serv-

ants, partners, aiders and abettors, co-conspirators, and/or joint venturers, and were

at all times operating and acting within the purpose and scope of said agency, ser-




                                          11
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.12 Filed 09/09/21 Page 12 of 29




vice, employment, partnership, conspiracy, and/or joint venture and rendered sub-

stantial assistance and encouragement to each other, knowing that their collective

conduct constituted a breach of duty owed to the Plaintiff.

      36.    There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Cook Defendants are alter egos of

one another. Adherence to the fiction of the separate existence of these Cook De-

fendants as entities distinct from each other will permit an abuse of the corporate

privilege and would sanction a fraud and/or would promote injustice.

      37.    At all times herein mentioned, the Cook Defendants, and each of them,

were engaged in the business of, or were successors in interest to, entities engaged

in the business of researching, designing, formulating, compounding, testing, man-

ufacturing, producing, processing, assembling, inspecting, distributing, marketing,

labeling, promoting, packaging, and/or advertising for sale, and selling products for

use by the Plaintiff. As such, each Defendant is individually, as well as jointly and

severally, liable to the Plaintiff for Plaintiff’s damages.

      38.    At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,

marketing, promotion and sale of the aforementioned products when they knew, or

with the exercise of reasonable care and diligence should have known, of the hazards



                                           12
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.13 Filed 09/09/21 Page 13 of 29




and dangerous propensities of said products, and thereby actively participated in the

tortious conduct that resulted in the injuries suffered by the Plaintiff.

                                    COUNT I
                                 NEGLIGENCE
                               MCLA §600.2945, et seq.

       39.      Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

       40.      At all times relevant to this cause of action, the Cook Defendants were

in the business of designing, developing, setting specifications, manufacturing, mar-

keting, selling, and distributing the Gunther Tulip™ filter.

       41.      The Cook Defendants designed, manufactured, marketed, inspected, la-

beled, promoted, distributed, and sold the Gunther Tulip™ filter that was implanted

in Plaintiff.

       42.      The Cook Defendants had a duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing, label-

ing, promotion, distribution, and sale of the Gunther Tulip™ filter so as to avoid

exposing others, including Plaintiff, to foreseeable and unreasonable risks of harm.

       43.      The Cook Defendants knew or should have known that the Gunther

Tulip™ filter was dangerous or was likely to be dangerous when used in its intended

or reasonably foreseeable manner.




                                            13
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.14 Filed 09/09/21 Page 14 of 29




      44.      At the time of manufacture and sale of the Gunther Tulip™ filter (2000

until Present), the Cook Defendants knew or should have known that the Gunther

Tulip™ filter:

            a. Was designed and manufactured in such a manner so as to present an
               unreasonable risk of fracture of portions of the device;

            b. Was designed and manufactured so as to present an unreasonable risk
               of migration of the device and/or portions of the device;

            c. Was designed and manufactured so as to present an unreasonable risk
               of the device tilting and/or perforating the vena cava wall; and/or
            d. Was designed and manufactured to have unreasonable and insufficient
               strength or structural integrity to withstand normal placement within
               the human body.
            e. There were no clinical trials which adequately established the efficacy
               of filter in preventing pulmonary embolisms.

      45.      At the time of manufacture and sale of the Gunther Tulip™ filter (2000

until Present), the Cook Defendants knew or should have known that using the Gun-

ther Tulip™ filter in its intended use or in a reasonably foreseeable manner created

a significant risk of a patient suffering severe health side effects, including, but not

limited to: hemorrhage; cardiac/pericardial tamponade; thrombus, cardiac arrhyth-

mia and other symptoms similar to myocardial infraction; perforations of tissue, ves-

sels, and organs; and other severe personal injuries and diseases, which are perma-

nent in nature, including, but not limited to, death, physical pain and mental anguish,

scarring and disfigurement, diminished enjoyment of life, continued medical care

and treatment due to chronic injuries/illness proximately caused by the device; and


                                           14
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.15 Filed 09/09/21 Page 15 of 29




the continued risk of requiring additional medical and surgical procedures including

general anesthesia, with the attendant risk of life threatening complications.

      46.      The Cook Defendants knew or should have known that consumers of

the Gunther Tulip™ filter would not realize the danger associated with using the

device in its intended use and/or in a reasonably foreseeable manner.

      47.      The Cook Defendants breached their duty to exercise reasonable and

prudent care in the development, testing, design, manufacture, inspection, market-

ing, labeling, promotion, distribution, and sale of the Gunther Tulip™ filter in,

among others, the following ways:

            a. Designing and distributing a product which the Cook Defendants knew
               or should have known that the likelihood and severity of potential harm
               from the product exceeded the burden of taking safety measures to re-
               duce or avoid harm;
            b. Designing and distributing a product which they knew or should have
               known that the likelihood and severity of potential harm from the prod-
               uct exceeded the likelihood of potential harm from other devices avail-
               able for the same purpose;
            c. Failing to use reasonable care in manufacturing the product and pro-
               ducing a product that differed from their design or specifications or
               from other typical units from the same production line;

            d. Failing to use reasonable care to warn or instruct, including pre- and
               post-sale, Plaintiff, Plaintiff’s physicians, Plaintiff’s agents, or the gen-
               eral healthcare community about the Gunther Tulip™ filter’s substan-
               tially dangerous condition or about facts making the product likely to
               be dangerous;

            e. Failing to perform reasonable pre- and post-market testing of the Gun-
               ther Tulip™ filter to determine whether or not the product was safe for
               its intended use;


                                             15
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.16 Filed 09/09/21 Page 16 of 29




               f. Failing to provide adequate instructions, guidelines, and safety precau-
                  tions, including pre- and post-sale, to those persons to whom it was rea-
                  sonably foreseeable would prescribe, use, and implant the Gunther Tu-
                  lip™ filter;

               g. Advertising, marketing, and recommending the use of the Gunther Tu-
                  lip™ filter, while concealing and failing to disclose or warn of the dan-
                  gers known by Cook Defendants to be connected with and inherent in
                  the use of the Gunther Tulip™ filter;
               h. Representing that the Gunther Tulip™ filter was safe for its intended
                  use when, in fact, the Cook Defendants knew and should have known
                  the product was not safe for its intended purpose;
               i. Continuing to manufacture and sell the Gunther Tulip™ filter with the
                  knowledge that the product was dangerous and not reasonably safe;
               j. Failing to use reasonable and prudent care in the design, research, man-
                  ufacture, and development of the Gunther Tulip™ filter so as to avoid
                  the risk of serious harm associated with the use of the Gunther Tulip™
                  filter;

               k. Advertising, marketing, promoting, and selling the Gunther Tulip™ fil-
                  ter for uses other than as approved and indicated in the product’s label;

               l. Failing to establish an adequate quality-assurance program used in the
                  manufacturing of the Gunther Tulip™ filter; and,
               m. Failing to establish and maintain an adequate post-market surveillance
                  program.

         48.      A reasonable manufacturer, distributor, or seller under the same or sim-

ilar circumstances would not have engaged in the aforementioned acts and omis-

sions.

         49.      As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical compli-

cation for which the solution and ultimate economic loss have yet to be determined.


                                              16
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.17 Filed 09/09/21 Page 17 of 29




                                     COUNT II
            STRICT PRODUCTS LIABILITY – FAILURE TO WARN
                        MCLA §600.2945, et seq.
      50.     Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

      51.     The Cook Defendants designed, set specifications, manufactured, pre-

pared, compounded, assembled, processed, marketed, labeled, distributed, and sold

the Gunther Tulip™ filter, including the one implanted into Plaintiff, into the stream

of commerce and in the course of same, directly advertised and marketed the device

to consumers or persons responsible for consumers.

      52.     At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the de-

vice into the stream of commerce, the Cook Defendants knew or should have known

the device presented an unreasonable danger to users of the product when put to its

intended and reasonably anticipated use. Specifically, the Cook Defendants knew

or should have known at the time they manufactured, labeled, distributed and sold

the Gunther Tulip™ filter, which was implanted into Plaintiff, that the Gunther Tu-

lip™ filter, inter alia, posed a significant and higher risk than other similar devices

of device failure (fracture, migration, tilting, and perforation of the vena cava wall)

and resulting in serious injuries.




                                          17
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.18 Filed 09/09/21 Page 18 of 29




      53.    Consequently, the Cook Defendants had a duty to warn of the risk of

harm associated with the use of the device and to provide adequate instructions on

the safe and proper use of the device.

      54.    The Cook Defendants Cook further had a duty to warn of dangers and

proper safety instructions that they became aware of even after the device was dis-

tributed and implanted in Plaintiff.

      55.    Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Gunther Tulip™ filter, and

further failed to adequately provide instructions on the safe and proper use of the

device. These failures rendered the Cook filter unreasonably dangerous to Plaintiff.

      56.    No health care provider, including Plaintiff’s, or patient would have

used the device in the manner directed, had those facts been made known to the

prescribing healthcare providers and/or ultimate users of the device.

      57.    The health risks associated with the device as described herein are of

such a nature that ordinary consumers would not have readily recognized the poten-

tial harm.

      58.    Plaintiff and Plaintiff’s healthcare providers used the device in a nor-

mal, customary, intended, and foreseeable manner, namely as a surgically implanted

device used to prevent pulmonary embolisms.




                                         18
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.19 Filed 09/09/21 Page 19 of 29




       59.      Therefore, the Gunther Tulip™ filter implanted into Plaintiff was de-

fective and unreasonably dangerous at the time of release into the stream of com-

merce due to inadequate warnings, labeling, and/or instructions accompanying the

product.

       60.      The Gunther Tulip™ filter implanted into Plaintiff was in the same con-

dition as when it was manufactured, inspected, marketed, labeled, promoted, distrib-

uted, and sold by the Cook Defendants.

       61.      As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical compli-

cation for which the solution and ultimate economic loss have yet to be determined.

                                       COUNT III
                STRICT PRODUCTS LIABILITY – DESIGN DEFECT
                           MCLA §600.2945, et seq.

       62.      Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

       63.      At all times relevant to this action, the Cook Defendants developed,

tested, designed, manufactured, inspected, labeled, promoted, distributed, and sold

into the stream of commerce the Gunther Tulip™ filter, including the one implanted

in Plaintiff.

       64.      The Gunther Tulip™ filter was expected to, and did, reach its intended

consumers without substantial change in the condition in which it was in when it left


                                            19
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.20 Filed 09/09/21 Page 20 of 29




the Cook Defendants possession. In the alternative, any changes that were made to

Gunther Tulip™ filter implanted in Plaintiff were reasonably foreseeable to the

Cook Defendants.

      65.    The Gunther Tulip™ filter implanted in Plaintiff was defective in de-

sign because it failed to perform as safely as persons who ordinarily use the product

would have expected at the time of use.

      66.    The Gunther Tulip™ filter implanted in Plaintiff was defective in de-

sign in that its risks of harm exceeded its claimed benefits.

      67.    The Cook Defendants knew that safer alternative designs were availa-

ble, which would have prevented or significantly reduced the risk of the injury pre-

sented by the Gunther Tulip™ filter. Further, it was economically and technologi-

cally feasible at the time the filter left the control of the Cook Defendants to prevent

or reduce the risk of such a dangerous event by application of existing, or reasonably

achievable, scientific knowledge.

      68.    Plaintiff and Plaintiff’s healthcare providers used the Gunther Tulip™

filter in a manner that was reasonably foreseeable to the Cook Defendants.

      69.    Neither Plaintiff, nor Plaintiff’s healthcare providers, could have, by

the exercise of reasonable care, discovered the device’s defective condition or per-

ceived its unreasonable dangers prior to Plaintiff’s implantation with the device.




                                          20
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.21 Filed 09/09/21 Page 21 of 29




      70.    The defective design of the Gunther Tulip™ filter was a producing

cause of Plaintiff’s injuries.

      71.    As a result of the Gunther Tulip™ Filter’s defective design, Plaintiff

has suffered and will continue to suffer serious medical complication for which the

solution and ultimate economic loss have yet to be determined.

                         COUNT IV
     STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT
                    MCLA §600.2945, et seq.

      72.    Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

      73.    The Cook Defendants designed, set specifications, manufactured, pre-

pared, compounded, assembled, processed, marketed, labeled, distributed, and sold

the Gunther Tulip™ filter that was implanted into Plaintiff.

      74.    The Gunther Tulip™ filter implanted in Plaintiff contained a condition

or conditions, which the Cook Defendants did not intend, at the time it left the Cook

Defendants’ control and possession.

      75.    Plaintiff and Plaintiff’s healthcare providers used the device in a man-

ner that was reasonably foreseeable to Cook Defendants.

      76.    As a result of this condition or these conditions, the product injured

Plaintiff and failed to perform as safely as the ordinary consumer would expect when

used in a reasonably foreseeable manner.


                                         21
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.22 Filed 09/09/21 Page 22 of 29




      77.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical compli-

cation for which the solution and ultimate economic loss have yet to be determined.

                        COUNT V
     BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    MCLA §600.2945, et seq.
      78.    Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

      79.    At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised,

promoted, marketed, sold, and distributed into the stream of commerce the Gunther

Tulip™ and Celect IVC filters for use as a surgically implanted device used to

prevent pulmonary embolisms and for uses other than as approved and indicated in

the product’s instructions, warnings, and labels.

      80.    At the time and place of sale, distribution, and supply of the Cook Gun-

ther Tulip™ IVC filter to Plaintiff by way of Plaintiff’s healthcare providers and

medical facilities, the Cook Defendants expressly represented and warranted, by la-

beling materials submitted with the product, that the Cook filter was safe and effec-

tive for its intended and reasonably foreseeable use.

      81.    The Cook Defendants knew of the intended and reasonably foreseeable

use of the Gunther Tulip™ filter at the time they marketed, sold, and distributed the



                                         22
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.23 Filed 09/09/21 Page 23 of 29




product for use by Plaintiff, and impliedly warranted the product to be of merchant-

able quality, and safe and fit for its intended use.

      82.      The Cook Defendants impliedly represented and warranted to the

healthcare community, Plaintiff and Plaintiff’s healthcare providers, that the Gun-

ther Tulip™ filter was safe and of merchantable quality and fit for the ordinary pur-

pose for which the product was intended and marketed to be used.

      83.      The representations and implied warranties made by the Cook Defend-

ants were false, misleading, and inaccurate because the Gunther Tulip™ filter was

defective, unsafe, unreasonably dangerous, and not of merchantable quality, when

used in its intended and/or reasonably foreseeable manner. Specifically, at the time

of Plaintiff’s purchase of the Gunther Tulip™ IVC filter from the Cook Defendants,

through Plaintiff’s physicians and medical facilities, it was not in a merchantable

condition in that:

            a. It was designed in such a manner so as to be prone to an unreasonably
               high rate of failure, including fracture, migration, excessive tilting,
               causing thrombosis and/or perforation of bodily organs;

            b. It was designed in such a manner so as to result in an unreasonably high
               rate of injury to the organs and anatomy; and,
            c. It was manufactured in such a manner so that the Gunter Tulip filter
               system was inadequately, improperly and inappropriately prepared
               and/or finished, so as to be prone to an unreasonably high rate of failure
               and/or causing the device to fail.

      84.      Plaintiff and Plaintiff’s healthcare providers reasonably relied on the

superior skill and judgment of the Cook Defendants as the designers, researchers and


                                            23
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.24 Filed 09/09/21 Page 24 of 29




manufacturers of the product, as to whether the Gunther Tulip™ filter was of mer-

chantable quality, safe and fit for its intended use and also relied on the implied

warranty of merchantability and fitness for the particular use and purpose for which

the Gunther Tulip™ IVC filter was manufactured and sold.

      85.    The Cook Defendants placed the Gunther Tulip™ filter into the stream

of commerce in a defective, unsafe, and unreasonably dangerous condition, and the

product was expected to and did reach Plaintiff without substantial change in the

condition in which the Gunther Tulip™ filter was manufactured and sold.

      86.    The Cook Defendants breached their implied warranty because their

Gunther Tulip™ filter was not fit for its intended use and purpose.

      87.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical compli-

cation for which the solution and ultimate economic loss have yet to be determined.

                           COUNT VI
            FRAUD AND NEGLIGENT MISREPRESENTATION

      88.    Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

      89.    At all times relevant to this cause, and as detailed above, the Cook De-

fendants negligently provided Plaintiff, Plaintiff’s health care providers, and the gen-

eral medical community with false or incorrect information, or omitted or failed to




                                          24
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.25 Filed 09/09/21 Page 25 of 29




disclose material information concerning the Gunther Tulip™ filter, including, but

not limited to, misrepresentations relating to the following subject areas:

             a. safety of the Gunther Tulip™ filter;

             b. efficacy of the Gunther Tulip™ filter;

             c. rate of failure of the Gunther Tulip™ filter; and,
             d. approved uses of the Gunther Tulip™ filter.

       90.      The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s healthcare providers was in the form of reports,

press releases, advertising campaigns, labeling materials, print advertisements, com-

mercial media containing material representations, which were false and misleading,

and omitted and concealed the truth about the dangers of the use of the Gunther

Tulip™ filter. These materials included instructions for use and warning document

that was included in the package of the Gunther Tulip™ filter that was implanted

into Plaintiff.

       91.      The Cook Defendants’ intent and purpose in making these representa-

tions was to deceive and defraud the public and the medical community, including

Plaintiff’s healthcare providers and Plaintiff’s agents; to gain the confidence of the

public and the medical community, including Plaintiff’s healthcare providers and

Plaintiff’s agents; to falsely assure them of the quality of the Gunther Tulip™ filter




                                            25
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.26 Filed 09/09/21 Page 26 of 29




and its fitness for use; and to induce the public and the medical community, includ-

ing Plaintiff’s healthcare providers to request, recommend, prescribe, implant, pur-

chase, and continue to use the Gunther Tulip™ filter.

      92.    The foregoing representations and omissions by the Cook Defendants

were in fact false. The Gunther Tulip™ filter is not safe, fit, and effective for human

use in its intended and reasonably foreseeable manner. The use of the Gunther Tu-

lip™ filter is hazardous to the user’s health, and said device has a serious propensity

to cause users to suffer serious injuries, including without limitation, the injuries

Plaintiff suffered. Further, the device has a significantly higher rate of failure and

injury than do other comparable devices.

      93.    In reliance upon the false and negligent misrepresentations and omis-

sions made by the Cook Defendants, Plaintiff, Plaintiff’s agents, and Plaintiff’s

healthcare providers were induced to, and did use the Gunther Tulip™ filter, thereby

causing Plaintiff to sustain severe and permanent personal injuries.

      94.    The Cook Defendants knew and had reason to know that Plaintiff,

Plaintiff’s healthcare providers, Plaintiff’s agents, and the general medical commu-

nity did not have the ability to determine the true facts intentionally and/or negli-

gently concealed and misrepresented by the Cook Defendants, and would not have

prescribed and implanted same if the true facts regarding the device had not been

concealed and misrepresented by the Cook Defendants.



                                          26
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.27 Filed 09/09/21 Page 27 of 29




      95.    The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous

side effects in the form of dangerous injuries and damages to persons who are im-

planted with the Gunther Tulip™ filter.

      96.    At the time the Cook Defendants failed to disclose and misrepresented

the foregoing facts, and at the time Plaintiff used the Gunther Tulip™ filter, Plaintiff,

Plaintiff’s healthcare providers and the Plaintiff’s agents were unaware of said the

Cook Defendants’ intentional and negligent misrepresentations and omissions.

      97.    Plaintiff’s healthcare providers, Plaintiff’s agents, and the general med-

ical community reasonably relied upon the foregoing misrepresentations and omis-

sions made by the Cook Defendants where the concealed and misrepresented facts

were critical to understanding the true dangers inherent in the use of the Gunther

Tulip™ filter.

      98.    Plaintiff’s healthcare providers and Plaintiff’s agents’ reliance on the

foregoing misrepresentations and omissions by the Cook Defendants was the direct

and proximate cause of Plaintiff’s injuries as described herein. As a result of the

Cook Defendants’ misrepresentations and omissions, Plaintiff has suffered and will

continue to suffer serious physical injuries, pain and suffering, mental anguish, med-

ical expenses, loss of enjoyment of life, disability, and other losses, in an amount to

be determined at trial.



                                           27
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.28 Filed 09/09/21 Page 28 of 29




                            COUNT VII
                  KNOWLEDGE OF DEFECTIVE PRODUCT
                         MCLA §600.2949A

      99.    Plaintiff realleges and incorporates by reference each and every allega-

tion contained in the foregoing paragraphs as though fully set forth herein.

      100. On information and belief, Defendants had actual knowledge that the

Gunther Tulip™ filter implanted in Plaintiff was defective and that there was a sub-

stantial likelihood that this defect would cause injury, and Defendants willfully dis-

regarded that knowledge.

      101. As a direct and proximate result of Defendants’ action, Plaintiff sus-

tained the injuries and damages described above.

                           PRAYER FOR DAMAGES

      WHEREFORE, Plaintiff, GORDON R. SETTLEMYRE, prays for relief on

the entire complaint, as follows:

      a.     Judgment to be entered against all Cook Defendants on all causes of
             action of this Complaint, including but not limited to:

             1.    Physical pain and suffering in the past and which, in reasonable
                   probability, he will continue to suffer in the future;
             2.    Physical impairment and incapacity in the past and which, in rea-
                   sonable probability, he will continue to suffer in the future;

             3.    Mental anguish in the past and which, in reasonable probability,
                   he will sustain in the future;

             4.    Reasonable and necessary medical expenses for treatment re-
                   ceived in the past and, based upon reasonable medical probabil-
                   ity, the reasonable medical expenses he will need in the future;


                                         28
Case 5:21-cv-12097-JEL-EAS ECF No. 1, PageID.29 Filed 09/09/21 Page 29 of 29




           5.    Disfigurement in the past and which, in reasonable probability,
                 he will continue to suffer in the future; and,

     b.    Plaintiff be awarded full, fair, and complete recovery for all claims and
           causes of action relevant to this action;

     c.    Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judg-
           ment and post judgment interest pursuant to the laws of the State of
           Michigan as authorized by law on the judgments entered in Plaintiff’s
           behalf; and,
     d.    Such other relief the court deems just and proper.
                        DEMAND FOR JURY TRIAL
                    Plaintiff hereby demands trial by jury on all issues.



DATED: September 9, 2021             Respectfully Submitted,

                                     SOMMERS SCHWARTZ, P.C.
                                     /s/ Jason J. Thompson
                                     Jason J. Thompson (P47184)
                                     One Towne Square, 17th Floor
                                     Southfield, MI 48706
                                     Telephone: (248) 355-0300
                                     jthompson@sommerspc.com

                                     ATTORNEYS FOR PLAINTIFF




                                       29
